 
Exhibit 10.3
890 shares of Series C Convertible Preferred Stock
 
ImageWare Systems, Inc.
 
PLACEMENT AGENCY AGREEMENT
 
 
September 10, 2018
NORTHLAND SECURITIES, INC.
150 South Fifth Street, Suite 3300
Minneapolis, Minnesota 55402
 
Ladies and Gentlemen:
 
ImageWare Systems, Inc., a Delaware corporation (the “Company”), proposes,
subject to the terms and conditions stated in this Placement Agency Agreement
(this “Agreement”) and the Securities Purchase Agreement in a form mutually
agreed upon by the Company and the Placement Agent (the “Purchase Agreement”)
entered into with the investors identified therein (each, an “Investor” and
collectively, the “Investors”), to issue and sell up to an aggregate of 890
shares of the Company’s Series C Convertible Preferred Stock (the “Preferred
Stock”), which are convertible into shares of the Company’s Common Stock (the
“Conversion Shares,” and together with the Preferred Stock, the “Securities”).
The Company hereby confirms its agreement with Northland Securities, Inc.
(“Northland” or the “Placement Agent”) as set forth below. Northland Capital
Markets is the trade name for certain capital markets and investment banking
activities of Northland Securities, Inc., member FINRA/SIPC.
 
1. Agreement to Act as Placement Agent; Delivery and Payment. On the basis of
the representations, warranties and agreements of the Company herein contained,
and subject to the terms and conditions set forth in this Agreement:
 
(a) The Company hereby engages the Placement Agent, as the exclusive agent of
the Company concerning a potential private placement (the “Private Placement”),
to, on a commercially reasonable efforts basis, solicit offers to purchase the
Preferred Stock from the Company on the terms and subject to the conditions set
forth in the Purchase Agreement and Private Placement Documents (as defined
below). In undertaking this assignment, the Placement Agent will, among other
things, identify potential investors (the “Potential Investors”). The Placement
Agent is permitted to engage selected dealers and co-agents in performing the
services hereunder. The Placement Agent is authorized on behalf of the Company
to use and distribute copies of any documents provided to the Placement Agent or
Potential Investors in connection with the Private Placement, including SEC
Documents, the Certificate of Designation, Preferences, Rights and Limitations
of Series C Convertible Preferred Stock in the form of Exhibit A attached to the
Purchase Agreement, the Registration Rights Agreement, in the form attached to
the Purchase Agreement as Exhibit B (collectively, the “Private Placement
Documents”) in connection with the sale of the Securities as, and to the extent,
permitted by federal and applicable state securities laws. The Private Placement
Documents do not contain any material, non-public information regarding the
Company. The Placement Agent shall use commercially reasonable efforts to assist
the Company in obtaining performance by each Investor whose offer to purchase
the Preferred Stock was solicited by the Placement Agent and accepted by the
Company, but the Placement Agent shall not, except as otherwise provided in this
Agreement, have any liability to the Company in the event any such purchase is
not consummated for any reason. In connection with its commercially reasonable
efforts to solicit offers to purchase the Preferred Stock, the Placement Agent
shall only communicate information regarding the Company to potential purchasers
of the Preferred Stock that is consistent with the information contained in the
Private Placement Documents. Under no circumstances will the Placement Agent or
any of its affiliates be obligated to underwrite or purchase any of the
Preferred Stock for its own account or otherwise provide any financing. The
Placement Agent shall act solely as the Company’s agent and not as principal.
The Placement Agent shall not have any authority to bind the Company with
respect to any prospective offer to purchase Preferred Stock, and the Company
shall have the sole right to accept offers to purchase Preferred Stock and may
reject any such offer, in whole or in part.
 
 
 
-1-

 
 
(b) As compensation for services rendered by the Placement Agent hereunder, on
the Closing Date (as defined below), the Company shall pay or cause to be paid
to the Placement Agent by wire transfer of immediately available funds to an
account or accounts designated by the Placement Agent, an aggregate amount equal
to 8.0% of the gross proceeds received by the Company from the sale of the
Preferred Stock to Investors (the “Agency Fee”). Such amount may be deducted
from the payment made by the Investor(s) to the Company and paid directly to the
Placement Agent on the Closing Date. The Placement Agent agrees that the
foregoing compensation, together with any expense reimbursement payable
hereunder, constitutes all of the compensation that the Placement Agent shall be
entitled to receive in connection with the Offering contemplated hereby. The
Placement Agent may allow concessions, or pay commissions, to other dealers
participating in the offering of the Preferred Stock.
 
(c) The Preferred Stock is being sold to the Investors at a price of $10,000 per
share (the “Purchase Price”). The purchases of Preferred Stock by the Investors
shall be evidenced by the execution of the Purchase Agreement by each of the
parties thereto.
 
(d) Prior to the earlier of (i) the date on which this Agreement is terminated
and (ii) the Closing Date, the Company shall not, without the prior written
consent of the Placement Agent, solicit or accept offers to purchase shares of
the Common Stock (other than pursuant to the exercise of options or warrants to
purchase shares of Common Stock that are outstanding at the date hereof or are
granted in the ordinary course to directors, officers or employees of the
Company under the Company’s equity incentive plans) otherwise than through the
Placement Agent in accordance herewith.
 
(e) No Preferred Stock that the Company has agreed to sell pursuant to this
Agreement and the Purchase Agreement shall be deemed to have been purchased and
paid for, or sold by the Company, until such Preferred Stock shall have been
delivered to the Investor purchasing such Preferred Stock against payment
therefor by such Investor. If the Company shall default in its obligations to
deliver Preferred Stock to an Investor whose offer it has accepted, the Company
shall indemnify and hold the Placement Agent harmless against any loss, claim,
damage or liability directly or indirectly arising from or as a result of the
default by the Company in accordance with the procedures set forth in Section
6(c) hereof.
 
(f) Payment of the purchase price for, and delivery of the Preferred Stock shall
be made at a closing (the “Closing”) at the time and date as the Placement Agent
and the Company determine pursuant to Rule 15c6-1(a) under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) (such date of payment and
delivery being herein referred to as the “Closing Date”). Subject to the terms
hereof, payment of the purchase price for the Preferred Stock shall be made to
the Company in the manner set forth below by Federal Funds wire transfer,
against delivery of the Preferred Stock to such persons and shall be registered
in the name or names and shall be in such denominations as the Placement Agent
may request at least one business day before the Closing Date. Payment of the
purchase price for the Preferred Stock to be purchased by Investors shall be
made by such Investors to the Escrow Agent, as defined in the Purchase Agreement
for disbursement to the Company on the Closing Date. Subject to the terms and
conditions hereof, on the Closing Date, the Company shall pay to the Placement
Agent the amount of expenses for which the Placement Agent is entitled to
reimbursement pursuant hereto. At least one day prior to the Closing Date, the
Placement Agent shall submit to the Company its bona fide estimate of the amount
of expenses for which it is entitled to reimbursement pursuant hereto. As soon
as reasonably practicable after the Closing Date, the Placement Agent shall
submit to the Company its expense reimbursement invoice and the Company or the
Placement Agent, as applicable, shall make any necessary reconciling payment(s)
within thirty days of receipt of such invoices.
 
2. Representations and Warranties of the Company. The Company represents and
warrants to the Placement Agent as of the date hereof and as of the Closing
Date, and agrees with the Placement Agent, as follows:
 
 
 
-2-

 
 
(a) Financial Statements. The consolidated financial statements contained in
each report, registration statement and definitive proxy statement filed by the
Company with the SEC (all documents filed with the SEC, the “ SEC Documents”)
and the Private Placement Documents comply in all material respects with the
requirements of the Securities Act and the Exchange Act and fairly present the
financial condition of the Company and its consolidated subsidiaries as of the
dates indicated and the results of operations and changes in cash flows for the
periods therein specified in conformity with generally accepted accounting
principles in the United States consistently applied throughout the periods
involved; the supporting schedules included in the SEC Documents present fairly
the information required to be stated therein; all non-GAAP financial
information included in the SEC Documents complies in all material respects with
the requirements of Regulation G and Item 10 of Regulation S-K under the
Securities Act; and, except as disclosed in the SEC Documents, there are no
material off-balance sheet arrangements (as defined in Regulation S-K under the
Securities Act, Item 303(a)(4)(ii)) or any other relationships with
unconsolidated entities or other persons, that may have a material current or,
to the Company’s knowledge, material future effect on the Company’s financial
condition, results of operations, liquidity, capital expenditures, capital
resources or significant components of revenue or expenses. No other financial
statements or schedules are required to be included in the SEC Documents. To the
Company’s knowledge Mayer Hoffman McCann P.C. has expressed its opinion with
respect to the financial statements and schedules filed as a part of the SEC
Documents, is (x) an independent public accounting firm within the meaning of
the Securities Act and the Rules and Regulations, (y) a registered public
accounting firm (as defined in Section 2(a)(12) of the Sarbanes-Oxley Act of
2002 (the “Sarbanes-Oxley Act”)) and (z) not in violation of the auditor
independence requirements of the Sarbanes-Oxley Act.
 
(b) Organization and Good Standing. Each of the Company and its subsidiaries has
been duly organized and is validly existing as a corporation in good standing
under the laws of its jurisdiction of incorporation. Each of the Company and its
subsidiaries has full corporate power and authority to own its properties and
conduct its business as currently being carried on and as described in the SEC
Documents, and is duly qualified to do business as a foreign corporation in good
standing in each jurisdiction in which it owns or leases real property or in
which the conduct of its business makes such qualification necessary and in
which the failure to so qualify would have a material adverse effect upon the
business, prospects, management, properties, operations, condition (financial or
otherwise) or results of operations of the Company and its subsidiaries, taken
as a whole (“Material Adverse Effect”).
 
(c) Absence of Certain Events. Except as contemplated in the SEC Documents,
subsequent to the respective dates as of which information is given in the SEC
Documents, neither the Company nor any of its subsidiaries has incurred any
material liabilities or obligations, direct or contingent, or entered into any
material transactions, or declared or paid any dividends or made any
distribution of any kind with respect to its capital stock; and there has not
been any change in the capital stock (other than a change in the number of
outstanding shares of Common Stock due to the issuance of shares upon the
exercise of outstanding options or warrants or conversion of convertible
securities), or any material change in the short term or long term debt (other
than as a result of the conversion of convertible securities), or any issuance
of options, warrants, convertible securities or other rights to purchase the
capital stock of the Company or any of its subsidiaries, or any material adverse
change in the general affairs, condition (financial or otherwise), business,
prospects, management, properties, operations or results of operations of the
Company and its subsidiaries, taken as a whole (“Material Adverse Change”) or
any development which could reasonably be expected to result in any Material
Adverse Change.
 
(d) Absence of Proceedings. Except as set forth in the SEC Documents, there is
not pending or, to the knowledge of the Company, threatened or contemplated, any
action, suit or proceeding (a) to which the Company or any of its subsidiaries
is a party or (b) which has as the subject thereof any officer or director of
the Company or any subsidiary, any employee benefit plan sponsored by the
Company or any subsidiary or any property or assets owned or leased by the
Company or any subsidiary before or by any court or Governmental Authority (as
defined below), or any arbitrator, which, individually or in the aggregate,
would result in any Material Adverse Change, or would materially and adversely
affect the ability of the Company to perform its obligations under this
Agreement or which are otherwise material in the context of the sale of the
Securities. There are no current or, to the knowledge of the Company, pending,
legal, governmental or regulatory actions, suits or proceedings (x) to which the
Company or any of its subsidiaries is subject or (y) which has as the subject
thereof any officer or director of the Company or any subsidiary, any employee
plan sponsored by the Company or any subsidiary or any property or assets owned
or leased by the Company or any subsidiary, that are required to be described in
the SEC Documents by the Exchange Act or by the Rules and Regulations and that
have not been so described.
 
 
 
-3-

 
 
(e) Authorization; No Conflicts; Authority. This Agreement has been duly
authorized, executed and delivered by the Company, and constitutes a valid,
legal and binding obligation of the Company, enforceable in accordance with its
terms, except as rights to indemnity hereunder may be limited by federal or
state securities laws and except as such enforceability may be limited by
bankruptcy, insolvency, reorganization or similar laws affecting the rights of
creditors generally and subject to general principles of equity. The execution,
delivery and performance of this Agreement and the consummation of the
transactions herein contemplated will not (A) conflict with or result in a
breach or violation of any of the terms or provisions of, or constitute a
default under, or result in the creation or imposition of any lien, charge or
encumbrance upon any property or assets of the Company or any of its
subsidiaries pursuant to any indenture, mortgage, deed of trust, loan agreement
or other material agreement or instrument to which the Company or any of its
subsidiaries is a party or by which the Company or any of its subsidiaries is
bound or to which any of the property or assets of the Company or any of its
subsidiaries is subject, (B) result in any violation of the provisions of the
Company’s charter or by-laws or (C) result in the violation of any law or
statute or any judgment, order, rule, regulation or decree of any court or
arbitrator or federal, state, local or foreign governmental agency or regulatory
authority having jurisdiction over the Company or any of its subsidiaries or any
of their properties or assets (each, a “Governmental Authority”), except in the
case of clauses (A) and (C) as would not result in a Material Adverse Effect. No
consent, approval, authorization or order of, or registration or filing with any
Governmental Authority is required for the execution, delivery and performance
of this Agreement or for the consummation of the transactions contemplated
hereby, including the issuance or sale of the Securities by the Company, except
such as may be required under the Securities Act, the rules of the Financial
Industry Regulatory Authority, Inc. (“FINRA”), the OTCQB Marketplace (“OTCQB”)
or state securities or blue sky laws; and the Company has full power and
authority to enter into this Agreement and to consummate the transactions
contemplated hereby, including the authorization, issuance and sale of the
Securities as contemplated by this Agreement.
 
(f) Capitalization; the Securities; Registration Rights. All of the issued and
outstanding shares of capital stock of the Company, including the outstanding
shares of Common Stock, are duly authorized and validly issued, fully paid and
nonassessable, have been issued in compliance with all federal and state and
foreign securities laws, were not issued in violation of or subject to any
preemptive rights or other rights to subscribe for or purchase securities that
have not been waived in writing (a copy of which, if any, has been delivered to
counsel to the Placement Agent), and the holders thereof are not subject to
personal liability by reason of being such holders; the Securities which may be
sold hereunder by the Company have been duly authorized and, when issued,
delivered and paid for in accordance with the terms of this Agreement, will have
been validly issued and will be fully paid and nonassessable, and the holders
thereof will not be subject to personal liability by reason of being such
holders; and the capital stock of the Company conforms to the description
thereof in the SEC Documents. Except as otherwise stated in the SEC Documents,
(A) there are no preemptive rights or other rights to subscribe for or to
purchase, or any restriction upon the voting or transfer of, any shares of
Common Stock pursuant to the Company’s charter, by laws or any agreement or
other instrument to which the Company or any of its subsidiaries is a party or
by which the Company or any of its subsidiaries is bound; (B) the offering or
sale of the Securities as contemplated by this Agreement does not give rise to
any rights for or relating to the registration of any shares of Common Stock or
other securities of the Company (collectively “Registration Rights”) and (C) any
person to whom the Company has granted Registration Rights has agreed not to
exercise such rights until after expiration of the Lock-Up Period (as defined
below). All of the issued and outstanding shares of capital stock of each of the
Company’s subsidiaries have been duly and validly authorized and issued and are
fully paid and nonassessable, and, except as otherwise described in the SEC
Documents, the Company owns of record and beneficially, free and clear of any
security interests, claims, liens, proxies, equities or other encumbrances, all
of the issued and outstanding shares of such stock. The Company has an
authorized and outstanding capitalization as set forth in the SEC Documents. The
Common Stock conforms in all material respects to the description thereof
contained in the SEC Documents.
 
 
 
-4-

 
 
(g) Stock Options. Except as described in the SEC Documents, there are no
options, warrants, agreements, contracts or other rights in existence to
purchase or acquire from the Company or any subsidiary of the Company any shares
of the capital stock of the Company or any subsidiary of the Company. The
description of the Company’s stock option, stock bonus and other stock plans or
arrangements (the “Company Stock Plans”), and the options or other rights
granted thereunder (collectively, the “Awards”), set forth in the SEC Documents
accurately and fairly presents in all material respects the information required
to be shown with respect to such plans, arrangements and Awards. Each grant of
an Award (A) was duly authorized no later than the date on which the grant of
such Award was by its terms to be effective by all necessary corporate action,
including, as applicable, approval by the board of directors of the Company (or
a duly constituted and authorized committee thereof) and any required
stockholder approval by the necessary number of votes or written consents, and
the award agreement governing such grant (if any) was duly executed and
delivered by each party thereto and (B) was made in accordance with the terms of
the applicable Company Stock Plan, and all applicable laws and regulatory rules
or requirements, including all applicable federal securities laws.
 
(h) Compliance with Laws. The Company and each of its subsidiaries holds, and is
operating in compliance in all material respects with, all franchises, grants,
authorizations, licenses, permits, easements, consents, certificates and orders
of any Governmental Authority or self-regulatory body required for the conduct
of its business and all material franchises, grants, authorizations, licenses,
permits, easements, consents, certifications and orders are valid and in full
force and effect; and neither the Company nor any of its subsidiaries has
received notice of any revocation or modification of any material franchise,
grant, authorization, license, permit, easement, consent, certification or order
or has reason to believe that any material franchise, grant, authorization,
license, permit, easement, consent, certification or order will not be renewed
in the ordinary course; and the Company and each of its subsidiaries is in
compliance in all material respects with all applicable federal, state, local
and foreign laws, regulations, orders and decrees.
 
(i) Ownership of Assets. The Company and its subsidiaries have good and
marketable title to, or have valid rights to lease or otherwise use, all
property (whether real or personal) described in the SEC Documents as being
owned, leased or used by them, in each case free and clear of all liens, claims,
security interests, other encumbrances or defects except such as are described
in the SEC Documents. The property held under lease by the Company and its
subsidiaries is held by them under valid, subsisting and enforceable leases with
only such exceptions with respect to any particular lease as do not interfere in
any material respect with the conduct of the business of the Company or its
subsidiaries.
 
(j) Intellectual Property.
 
(A) 
The Company and each of its subsidiaries owns or has the right to use pursuant
to a valid and enforceable written license or other legally enforceable right,
all Intellectual Property (as defined below) necessary for the conduct of the
Company’s and its subsidiaries’ businesses as now conducted or as described in
the SEC Documents to be conducted (the “Company IP”). “Intellectual Property”
means all patents, patent applications, trade and service marks, trade and
service mark registrations, trade names, copyrights, licenses, inventions, trade
secrets, domain names, technology, know-how and other intellectual property.
 
(B) 
To the knowledge of the Company, there is no infringement, misappropriation or
violation by third parties of any Company IP. There is no pending or, to the
knowledge of the Company, threatened, action, suit, proceeding or claim by
others challenging the Company’s or its subsidiaries’ rights in or to any
Company IP, and the Company is unaware of any facts which would form a
reasonable basis for any such claim. The Intellectual Property owned by the
Company and its subsidiaries, and to the knowledge of the Company, the
Intellectual Property licensed to the Company and its subsidiaries, has not been
adjudged invalid or unenforceable, in whole or in part, and there is no pending
or, to the knowledge of the Company, threatened action, suit, proceeding or
claim by others challenging the validity or scope of any Company IP, and the
Company is unaware of any facts which would form a reasonable basis for any such
claim. There is no pending or, to the knowledge of the Company, threatened
action, suit, proceeding or claim by others that the Company or its subsidiaries
infringe, misappropriate or otherwise violate any Intellectual Property or other
proprietary rights of others, and neither the Company nor any of its
subsidiaries has received any written notice of such claim and the Company is
unaware of any other fact which would form a reasonable basis for any such
claim.
 
 
 
-5-

 
 
(C) 
To the Company’s knowledge, no employee of the Company or any of its
subsidiaries is in or has ever been in material violation of any term of any
employment contract, patent disclosure agreement, invention assignment
agreement, non-competition agreement, non-solicitation agreement, nondisclosure
agreement or any restrictive covenant to or with a former employer where the
basis of such violation relates to such employee’s employment with the Company
or any of its subsidiaries or actions undertaken by the employee while employed
with the Company or any of its subsidiaries.
 
(D) 
The Company and its subsidiaries have taken reasonable security measures to
protect the secrecy, confidentiality and value of all of their material
Intellectual Property.
 
(E) 
All patent applications owned by the Company or its subsidiaries and filed with
the U.S. Patent and Trademark Office (the “PTO”) or any foreign or international
patent authority that have resulted in patents or currently pending applications
that describe inventions necessary to conduct the business of the Company or its
subsidiaries as now conducted or as described in the SEC Documents to be
conducted (collectively, the “Company Patent Applications”) have been or were
duly and properly filed.
 
(F) 
The Company and its subsidiaries have complied with their duty of candor and
disclosure to the PTO for the Company Patent Applications. To the Company’s
knowledge, there are no facts required to be disclosed to the PTO that were not
disclosed to the PTO and which would preclude the grant of a patent for the
Company Patent Applications. The Company has no knowledge of any facts which
would preclude it or its applicable subsidiary from having clear title to the
Company Patent Applications that have been identified by the Company as being
exclusively owned by the Company or one of its subsidiaries.
 
(k) No Violations or Defaults. Neither the Company nor any of its subsidiaries
is in violation of its respective charter, by laws or other organizational
documents, or in breach of or otherwise in default, and no event has occurred
which, with notice or lapse of time or both, would constitute such a default in
the performance of any obligation, agreement or condition contained in any bond,
debenture, note, indenture, loan agreement or any other contract, lease or other
instrument to which it is subject or by which any of them may be bound, or to
which any of the property or assets of the Company or any of its subsidiaries is
subject, except as would not have a Material Adverse Effect.
 
(l) Taxes. The Company and its subsidiaries have timely filed all federal,
state, local and foreign income and franchise tax returns required to be filed
and are not in default in the payment of any taxes which were payable pursuant
to said returns or any assessments with respect thereto, other than any which
the Company or any of its subsidiaries is contesting in good faith. There is no
pending dispute with any taxing authority relating to any of such returns, and
the Company has no knowledge of any proposed liability for any tax to be imposed
upon the properties or assets of the Company for which there is not an adequate
reserve reflected in the Company’s financial statements included in the SEC
Documents.
 
(m) Exchange Listing and Exchange Act Registration. The Common Stock is
registered pursuant to Section 12(g) of the Exchange Act and is quoted on the
OTCQB and the Company has taken no action designed to, or likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Company received any notification that the Securities and
Exchange Commission (the “Commission”) is contemplating terminating such
registration. The Company has complied in all material respects with the
applicable requirements of the OTCQB for maintenance of inclusion of the Common
Stock on the OTCQB automated quotation system. Except as previously disclosed to
counsel for the Placement Agent or as set forth in the SEC Documents, to the
knowledge of the Company, no beneficial owners of the Company’s capital stock
who, together with their associated persons and affiliates, hold in the
aggregate 10% or more of such capital stock, have any direct or indirect
association or affiliate with a FINRA member.
 
 
 
-6-

 
 
(n) Ownership of Other Entities. Other than the subsidiaries listed in this
paragraph, the Company, directly or indirectly, owns no capital stock or other
equity or ownership or proprietary interest in any corporation, partnership,
association, trust or other entity. The Company’s subsidiaries currently consist
of the following entities: I.W. Systems Canada Company, a Nova Scotia unlimited
liability company; Digital Imaging International GmbH, a company formed under
German laws; and ImageWare Mexico, S. DE R.L.
 
(o) Internal Controls. The Company and its subsidiaries maintain a system of
internal accounting controls sufficient to provide reasonable assurances that
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles in the United States and to maintain accountability for
assets; (iii) access to assets is permitted only in accordance with management’s
general or specific authorization; and (iv) the recorded accountability for
assets is compared with existing assets at reasonable intervals and appropriate
action is taken with respect to any differences. Except as disclosed in the SEC
Documents, the Company’s internal control over financial reporting is effective
and none of the Company, its board of directors and audit committee is aware of
any “significant deficiencies” or “material weaknesses” (each as defined by the
Public Company Accounting Oversight Board) in its internal control over
financial reporting, or any fraud, whether or not material, that involves
management or other employees of the Company and its subsidiaries who have a
significant role in the Company’s internal controls; and since the end of the
latest audited fiscal year, there has been no change in the Company’s internal
control over financial reporting (whether or not remediated) that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting. The Company’s board of directors has, subject
to the exceptions, cure periods and the phase in periods specified in the
applicable stock exchange rules (“Exchange Rules”), validly appointed an audit
committee to oversee internal accounting controls whose composition satisfies
the applicable requirements of the Exchange Rules and the Company’s board of
directors and/or the audit committee has adopted a charter that satisfies the
requirements of the Exchange Rules.
 
(p) No Brokers or Finders. Other than as contemplated by this Agreement, the
Company has not incurred any liability for any finder’s or broker’s fee or
agent’s commission in connection with the execution and delivery of this
Agreement or the consummation of the transactions contemplated hereby.
 
(q) Insurance. The Company and each of its subsidiaries carries, or is covered
by, insurance from reputable insurers in such amounts and covering such risks as
is adequate for the conduct of its business and the value of its properties and
the properties of its subsidiaries and as is customary for companies engaged in
similar businesses in similar industries; all policies of insurance and any
fidelity or surety bonds insuring the Company or any of its subsidiaries or its
business, assets, employees, officers and directors are in full force and
effect; the Company and its subsidiaries are in compliance with the terms of
such policies and instruments in all material respects; there are no claims by
the Company or any of its subsidiaries under any such policy or instrument as to
which any insurance company is denying liability or defending under a
reservation of rights clause; neither the Company nor any of its subsidiaries
has been refused any insurance coverage sought or applied for; and neither the
Company nor any of its subsidiaries has reason to believe that it will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage from similar insurers as may be necessary to
continue its business at a cost that would not have a Material Adverse Effect.
 
(r) Investment Company Act. The Company is not and, after giving effect to the
offering and sale of the Securities, will not be an “investment company,” as
such term is defined in the Investment Company Act of 1940, as amended.
 
(s) Sarbanes-Oxley Act. The Company is in compliance with all applicable
provisions of the Sarbanes-Oxley Act and the rules and regulations of the
Commission thereunder.
 
(t)  Disclosure Controls. The Company has established and maintains disclosure
controls and procedures (as defined in Rules 13a-14 and 15d-14 under the
Exchange Act) and such controls and procedures are effective in ensuring that
material information relating to the Company, including its subsidiaries, is
made known to the principal executive officer and the principal financial
officer. The Company has utilized such controls and procedures in preparing and
evaluating the disclosures in the SEC Documents.
 
 
 
-7-

 
 
(u)  Anti-Bribery and Anti-Money Laundering Laws. Each of the Company, its
subsidiaries, its affiliates and any of their respective officers, directors,
supervisors, managers, agents or employees has not, to the Company’s, knowledge,
violated and its participation in the offering will not violate each of the
following laws: anti-bribery laws, including but not limited to, any applicable
law, rule, or regulation of any locality, including but not limited to any law,
rule, or regulation promulgated to implement the OECD Convention on Combating
Bribery of Foreign Public Officials in International Business Transactions,
signed December 17, 1997, including the U.S. Foreign Corrupt Practices Act of
1977, as amended, the U.K. Bribery Act 2010, or any other law, rule or
regulation of similar purposes and scope, or anti-money laundering laws,
including but not limited to, applicable federal, state, international, foreign
or other laws, regulations or government guidance regarding anti-money
laundering, including, without limitation, Title 18 U.S. Code Section 1956 and
1957, the Patriot Act, the Bank Secrecy Act, and international anti-money
laundering principles or procedures by an intergovernmental group or
organization, such as the Financial Action Task Force on Money Laundering, of
which the United States is a member and with which designation the United States
representative to the group or organization continues to concur, all as amended,
and any executive order, directive, or regulation pursuant to the authority of
any of the foregoing, or any orders or licenses issued thereunder.
 
(v)  OFAC.
 
(A) 
Neither the Company nor any of its subsidiaries, nor any of their directors,
officers or employees, nor, to the Company’s knowledge, any agent, affiliate or
representative of the Company or its subsidiaries, is an individual or entity
that is, or is owned or controlled by an individual or entity that is:
 
(1) 
the subject of any sanctions administered or enforced by the U.S. Department of
Treasury’s Office of Foreign Assets Control, the United Nations Security
Council, the European Union, Her Majesty’s Treasury, or other relevant sanctions
authority (collectively, “Sanctions”), nor
 
(2) 
located, organized or resident in a country or territory that is the subject of
Sanctions (including, without limitation, the Crimea Region of Ukraine, Cuba,
Iran, North Korea, Sudan and Syria).
 
(B) 
Neither the Company nor any of its subsidiaries will, directly or indirectly,
use the proceeds of the offering, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other
individual or entity:
 
(1) 
to fund or facilitate any activities or business of or with any individual or
entity or in any country or territory that, at the time of such funding or
facilitation, is the subject of Sanctions; or
 
(2) 
in any other manner that will result in a violation of Sanctions by any
individual or entity (including any individual or entity participating in the
offering, whether as underwriter, advisor, investor or otherwise).
 
(C) 
For the past five years, neither the Company nor any of its subsidiaries has
knowingly engaged in, and is not now knowingly engaged in, any dealings or
transactions with any individual or entity, or in any country or territory, that
at the time of the dealing or transaction is or was the subject of Sanctions.
 
(w) Compliance with Environmental Laws. Except as disclosed in the SEC
Documents, neither the Company nor any of its subsidiaries is in violation of
any statute, any rule, regulation, decision or order of any Governmental
Authority or any court, domestic or foreign, relating to the use, disposal or
release of hazardous or toxic substances or relating to the protection or
restoration of the environment or human exposure to hazardous or toxic
substances (collectively, “Environmental Laws”), owns or operates any real
property contaminated with any substance that is subject to any Environmental
Laws, is liable for any off-site disposal or contamination pursuant to any
Environmental Laws, or is subject to any claim relating to any Environmental
Laws, which violation, contamination, liability or claim would, individually or
in the aggregate, have a Material Adverse Effect; and the Company is not aware
of any pending investigation which might lead to such a claim. Neither the
Company nor any of its subsidiaries anticipates incurring any material capital
expenditures relating to compliance with Environmental Laws.
 
 
 
-8-

 
 
(x) Compliance with Occupational Laws. The Company and each of its subsidiaries
(A) is in compliance, in all material respects, with any and all applicable
foreign, federal, state and local laws, rules, regulations, treaties, statutes
and codes promulgated by any and all Governmental Authorities (including
pursuant to the Occupational Health and Safety Act) relating to the protection
of human health and safety in the workplace (“Occupational Laws”); (B) has
received all material permits, licenses or other approvals required of it under
applicable Occupational Laws to conduct its business as currently conducted; and
(C) is in compliance, in all material respects, with all terms and conditions of
any such permits, licenses or approvals. No action, proceeding, revocation
proceeding, writ, injunction or claim is pending or, to the Company’s knowledge,
threatened against the Company or any of its subsidiaries relating to
Occupational Laws, and the Company does not have knowledge of any facts,
circumstances or developments relating to its operations or cost accounting
practices that could reasonably be expected to form the basis for or give rise
to such actions, suits, investigations or proceedings.
 
(y) ERISA and Employee Benefits Matters. (A) To the knowledge of the Company, no
“prohibited transaction” as defined under Section 406 of ERISA (as defined
below) or Section 4975 of the Code (as defined below) and not exempt under ERISA
Section 408 and the regulations and published interpretations thereunder has
occurred with respect to any Employee Benefit Plan (as defined below). At no
time has the Company or any ERISA Affiliate (as defined below) maintained,
sponsored, participated in, contributed to or has or had any liability or
obligation in respect of any Employee Benefit Plan subject to Part 3 of Subtitle
B of Title I of ERISA, Title IV of ERISA, or Section 412 of the Code or any
“multiemployer plan” as defined in Section 3(37) of ERISA or any multiple
employer plan for which the Company or any ERISA Affiliate has incurred or could
incur liability under Section 4063 or 4064 of ERISA. No Employee Benefit Plan
provides or promises, or at any time provided or promised, retiree health, life
insurance, or other retiree welfare benefits except as may be required by the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended, or similar
state law. Each Employee Benefit Plan is and has been operated in material
compliance with its terms and all applicable laws, including but not limited to
ERISA and the Code and, to the knowledge of the Company, no event has occurred
(including a “reportable event” as such term is defined in Section 4043 of
ERISA) and no condition exists that would subject the Company or any ERISA
Affiliate to any material tax, fine, lien, penalty or liability imposed by
ERISA, the Code or other applicable law. Each Employee Benefit Plan intended to
be qualified under Code Section 401(a) is so qualified and has a favorable
determination or opinion letter from the IRS upon which it can rely, and any
such determination or opinion letter remains in effect and has not been revoked;
to the knowledge of the Company, nothing has occurred since the date of any such
determination or opinion letter that is reasonably likely to adversely affect
such qualification; (B) with respect to each Foreign Benefit Plan (as defined
below), such Foreign Benefit Plan (1) if intended to qualify for special tax
treatment, meets, in all material respects, the requirements for such treatment,
and (2) if required to be funded, is funded to the extent required by applicable
law, and with respect to all other Foreign Benefit Plans, adequate reserves
therefor have been established on the accounting statements of the applicable
Company or subsidiary; (C) neither the Company nor any of its subsidiaries has
any obligations under any collective bargaining agreement with any union and no
organization efforts are underway with respect to employees of the Company or
any of its subsidiaries. As used in this Agreement, “Code” means the Internal
Revenue Code of 1986, as amended; “Employee Benefit Plan” means any “employee
benefit plan” within the meaning of Section 3(3) of ERISA, including, without
limitation, all stock purchase, stock option, stock-based severance, employment,
change-in-control, medical, disability, fringe benefit, bonus, incentive,
deferred compensation, employee loan and all other employee benefit plans,
agreements, programs, policies or other arrangements, whether or not subject to
ERISA, under which (1) any current or former employee, director or independent
contractor of the Company or its subsidiaries has any present or future right to
benefits and which are contributed to, sponsored by or maintained by the Company
or any of its subsidiaries or (2) the Company or any of its subsidiaries has had
or has any present or future obligation or liability; “ERISA” means the Employee
Retirement Income Security Act of 1974, as amended; “ERISA Affiliate” means any
member of the Company’s controlled group as defined in Code Section 414(b), (c),
(m) or (o); and “Foreign Benefit Plan” means any Employee Benefit Plan
established, maintained or contributed to outside of the United States of
America or which covers any employee working or residing outside of the United
States.
 
 
 
-9-

 
 
(z)  Business Arrangements. Except as disclosed in the SEC Documents, neither
the Company nor any of its subsidiaries has granted exclusive rights to develop,
manufacture, produce, assemble, distribute, license, market or sell its products
to any other person and is not bound by any agreement that affects the exclusive
right of the Company or such subsidiary to develop, manufacture, produce,
assemble, distribute, license, market or sell its products.
 
(aa)  Labor Matters. No labor problem or dispute with the employees of the
Company or any of its subsidiaries exists or is threatened or imminent, and the
Company is not aware of any existing or imminent labor disturbance by the
employees of any of its or its subsidiaries’ principal suppliers, contractors or
customers, that could have a Material Adverse Effect.
 
(bb) Restrictions on Subsidiary Payments to the Company. No subsidiary of the
Company is currently prohibited, directly or indirectly, from paying any
dividends to the Company, from making any other distribution on such
subsidiary’s capital stock, from repaying to the Company any loans or advances
to such subsidiary from the Company or from transferring any of such
subsidiary’s property or assets to the Company or any other subsidiary of the
Company, except as provided by applicable state law or described in the SEC
Documents.
 
(cc)  Statistical Information. Any third-party statistical and market-related
data included in the SEC Documents are based on or derived from sources that the
Company believes to be reasonably current and reliable and accurate in all
material respects.
 
(dd)  Forward-looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) contained in the SEC Documents has been made or reaffirmed without a
reasonable basis or has been disclosed other than in good faith.
 
(ee) Non-public Information. The Company has not provided and has not authorized
any other person to act on its behalf to provide any Investor or its respective
agents or counsel with any information about the Company that constitutes or
might constitute material, non-public information which is not otherwise
disclosed in the SEC Documents.
 
(ff) Private Placement. Assuming the accuracy of the representations of the
Purchasers in the Purchase Agreement, on each Closing Date and solely as this
subsection relates to the issue and sale of the Conversion Shares on the date(s)
of conversion of the Preferred Stock (assuming no change in applicable law prior
to the date the Conversion Shares are issued), are and will be exempt from the
registration and prospectus delivery requirements of the Securities Act of 1933
(the “Securities Act”) and have been or will be registered or qualified (or are
or will be exempt from registration and qualification) under the registration,
permit or qualification requirements of all applicable state securities laws.
Neither the Company, nor any of its affiliates, nor any person acting on its or
their behalf, has directly or indirectly made any offers or sales of any
security or solicited any offers to buy any security under circumstances that
would require registration under the Securities Act of the issuance of the
Securities to the purchasers in the Private Placement. Upon the conversion of
the Preferred Stock pursuant to their terms, the Conversion Shares will be
quoted on the OTCQB. Other than the Private Placement Documents, the Company has
not distributed and will not distribute prior to a Closing any offering material
in connection with the offering and sale of the Securities, unless such offering
materials are provided to the Placement Agent prior to or simultaneously with
such delivery to the offerees of the Securities. The Company agrees that no
Private Placement Documents (as hereinafter defined) or materials presented or
distributed to the Potential Investors, including the SEC Documents, shall
contain an untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.
 
(gg) No General Solicitation. Neither the Company, nor any of its affiliates,
nor any person acting on its or their behalf, has engaged or will engage in any
form of general solicitation or general advertising (within the meaning of
Regulation D promulgated under the Securities Act) in connection with the offer
or sale of the Securities.
 
 
 
-10-

 
 
(hh) Bad Actor Disqualification.
 
(A) 
With respect to Securities to be offered and sold hereunder in reliance on Rule
506 under the Securities Act (“Regulation D Securities”), none of the Company,
any of its predecessors, any affiliated issuer, any director, executive officer,
other officer of the Company participating in the Private Placement, any
beneficial owner of 20% or more of the Company's outstanding voting equity
securities (calculated on the basis of voting power), nor any promoter (as that
term is defined in Rule 405 under the Securities Act) connected with the Company
in any capacity at the time of such sale (each, an “Issuer Covered Person” and,
together, “Issuer Covered Persons”) is subject to any of the “Bad Actor”
disqualifications described in Rule 506(d)(1)(i)–(viii) under the Securities Act
(a “Disqualification Event”), except for a Disqualification Event covered by
Rule 506(d)(2) or (d)(3). The Company has exercised reasonable care to determine
whether any Issuer Covered Person is subject to a Disqualification Event. The
Company has complied, to the extent applicable, with its disclosure obligations
under Rule 506(e), and has furnished to the Placement Agent and the Potential
Investors a copy of any disclosures provided thereunder.
 
(B) 
The Company is not aware of any person (other than any Issuer Covered Person or
Dealer Covered Person that has been or will be paid (directly or indirectly)
remuneration for solicitation of purchasers in connection with the sale of the
Securities. For the purposes of this subsection, “Dealer Covered Person” shall
mean Northland Securities, Inc. or any of its directors, executive officers,
general partners, managing members or other officers participating in the
Private Placement.
 
(C) 
The Company will notify the Placement Agent in writing, prior to each Closing
Date of (i) any Disqualification Event relating to any Issuer Covered Person and
(ii) any event that would, with the passage of time, become a Disqualification
Event relating to any Issuer Covered Person.
 
(ii) No Manipulation; Disclosure Of Information. None of the Company, its
subsidiaries or any executive officer of the Company (as defined in Rule 501(f)
of Regulation D under the Securities Act) has taken and will not take any action
designed to or that might reasonably be expected to cause or result in an
unlawful manipulation of the price of the Common Stock to facilitate the sale or
resale of the Securities,. The Company confirms that, to its knowledge, with the
exception of the proposed sale of Securities contemplated in the Purchase
Agreement (as to which the Company makes no representation), neither it nor any
other person acting on its behalf has provided any of the Potential Investors or
their agent or counsel with any information that constitutes or might constitute
material, non-public information. The Company understands and confirms that the
Potential Investors shall be relying on the foregoing representations in
effecting transactions in securities of the Company. All disclosures provided to
the Potential Investors regarding the Company, its business and the transactions
contemplated by the Purchase Agreement, including the exhibits to the Purchase
Agreement and the SEC Documents, furnished by the Company are true and correct
and do not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in light
of the circumstances under which they were made, not misleading.
 
(jj) Application Of Takeover Protections; Rights Agreement. The Company and its
board of directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s articles of incorporation or the
laws of the jurisdiction of its formation which is or could become applicable to
any Potential Investor as a result of the transactions contemplated by the
Purchase Agreement, including, without limitation, the Company’s issuance of the
Securities and any Potential Investor’s ownership of the Securities. The Company
has not adopted a shareholder rights plan or similar arrangement relating to
accumulations of beneficial ownership of Common Stock or a change in control of
the Company.
 
 
 
-11-

 
 
Any certificate signed by any officer of the Company or any Subsidiary and
delivered to the Placement Agent or to counsel for the Placement Agent in
connection with the offering of the Preferred Stock shall be deemed a
representation and warranty by the Company to the Placement Agent and the
Investors as to the matters covered thereby. All representations and warranties
of the Company in the Purchase Agreement are deemed to have been made to the
Placement Agent and incorporated by reference herein.
 
3. Covenants. The Company covenants and agrees with the Placement Agent as
follows:
 
(a) Blue Sky Laws. The Company will promptly take or cause to be taken, from
time to time, such actions as the Placement Agent may reasonably request to
qualify the Securities for offering and sale under the state securities, or blue
sky, laws of such states or other jurisdictions as the Placement Agent may
reasonably request and to maintain such qualifications in effect so long as the
Placement Agent may request for the distribution of the Securities, provided
that in no event shall the Company be obligated to qualify as a foreign
corporation in any jurisdiction in which it is not so qualified or to file a
general consent to service of process in any jurisdiction or subject itself to
taxation as doing business in any jurisdiction. The Company will advise the
Placement Agent promptly of the suspension of the qualification or registration
of (or any exemption relating to) the Securities for offering, sale or trading
in any jurisdiction or any initiation or threat of any proceeding for any such
purpose, and in the event of the issuance of any order suspending such
qualification, registration or exemption, the Company shall use its best efforts
to obtain the withdrawal thereof at the earliest possible moment.
 
(b) Public Communications. Prior to 9:00 a.m. New York City time on the business
day immediately subsequent to the date hereof, the Company shall issue a press
release (the “Press Release”) reasonably acceptable to the Placement Agent
disclosing the execution of this Agreement, the Purchase Agreement and the
transactions contemplated hereby and thereby. Prior to the Closing Date, the
Company covenants not to issue any press release (other than the Press Release)
or other communication directly or indirectly or hold any press conference with
respect to the Company, its condition, financial or otherwise, or earnings,
business affairs or business prospects (except for routine oral marketing
communications in the ordinary course of business and consistent with the past
practices of the Company and of which the Placement Agent is notified), without
the prior written consent of the Placement Agent, unless in the judgment of the
Company and its counsel, and after notification to the Placement Agent, such
press release or communication is required by law.
 
(c) Stabilization. The Company will not take directly or indirectly any action
designed, or that would reasonably be expected to cause or result in, or that
will constitute, stabilization or manipulation of the price of any security of
the Company to facilitate the sale or resale of any of the Preferred Stock and
Conversion Shares.
 
(d) Transfer Agent. The Company shall engage and maintain, at its expense, a
transfer agent and, if necessary under the jurisdiction of incorporation of the
Company, a registrar for the Preferred Stock and Conversion Shares.
 
(e) Investment Company Act. The Company shall not invest or otherwise use the
proceeds received by the Company from its sale of the Preferred Stock in such a
manner as would require the Company or any Subsidiary to register as an
investment company under the Investment Company Act.
 
4. Costs and Expenses. In addition to the Agency Fee, the Company, whether or
not the transactions contemplated hereunder are consummated or this Agreement is
terminated, will reimburse the Placement Agent for (a) all reasonable fees and
disbursements of counsel retained by the Placement Agent with the Company’s
consent, provided that such fees and disbursements of such counsel shall not
exceed $90,000, (b) all of the Placement Agent’s reasonable travel and related
expenses, and (c) any other reasonable out-of-pocket expenses incurred by the
Placement Agent in connection with the performance of their services hereunder.
 
 
 
-12-

 
 
5. Conditions of Placement Agent’s Obligations. The obligations of the Placement
Agent hereunder and the Investors under the Purchase Agreement are subject to
the following conditions:
 
(a) Action Preventing Issuance. No action shall have been taken and no law,
statute, rule, regulation or order shall have been enacted, adopted or issued by
any governmental agency or body which would prevent the issuance or sale of the
Securities or materially and adversely affect or potentially materially and
adversely affect the business or operations of the Company; and no injunction,
restraining order or order of any other nature by any federal or state court of
competent jurisdiction shall have been issued which would prevent the issuance
or sale of the Securities or materially and adversely affect or potentially
materially and adversely affect the business or operations of the Company.
 
(b) Material Adverse Change. Subsequent to the date of the latest audited
financial statements included or incorporated by reference in the SEC Documents,
(i) the Company has not sustained any material loss or interference with its
business from fire, explosion, flood or other calamity, whether or not covered
by insurance, or from any labor dispute or court or governmental action, order
or decree, otherwise than as set forth in the SEC Documents, or (ii) there has
not been any change in the capital stock (other than a change in the number of
outstanding shares of Common Stock due to the issuance of shares upon the
exercise of outstanding options or warrants or the conversion of convertible
indebtedness), or material change in the short-term debt or long-term debt of
the Company (other than upon conversion of convertible indebtedness) or any
material adverse change, in or affecting the business, assets, general affairs,
management, financial position, prospects, stockholders’ equity or results of
operations of the Company, otherwise than as set forth in the SEC Documents, the
effect of which, in any such case described in clause (i) or (ii) of this
subsection (b), is, in the reasonable judgment of the Placement Agent, so
material and adverse as to make it impracticable or inadvisable to proceed with
Private Placement.
 
(c) Representations and Warranties. Each of the representations and warranties
of the Company contained herein shall be true and correct in all material
respects when made and on and as of the Closing Date, as if made on such date
(except that those representations and warranties that address matters only as
of a particular date shall remain true and correct as of such date), and all
covenants and agreements herein contained to be performed on the part of the
Company and all conditions herein contained to be fulfilled or complied with by
the Company at or prior to the Closing Date shall have been duly performed,
fulfilled or complied with.
 
(d) Opinions of Counsel to the Company. The Placement Agent shall have received
from Disclosure Law Group, a professional corporation, counsel to the Company,
such counsel’s written opinions, addressed to the Placement Agent and the
Investors and dated the Closing Date, in form and substance reasonably
satisfactory to the Placement Agent and its counsel.
 
(e) Opinion of Intellectual Property Counsel to the Company. The Placement Agent
shall have received from San Diego IP Law Group LLP, intellectual property
counsel for the Company, such opinion or opinions, dated the Closing Date, with
respect to such matters as the Placement Agent may reasonably require, and the
Company shall have furnished to such counsel such documents as it requests to
enable it to pass upon such matters.
 
(f) Opinion of Counsel to the Placement Agent. The Placement Agent shall have
received from Faegre Baker Daniels LLP, counsel for the Placement Agent, such
opinion or opinions, dated the Closing Date, with respect to such matters as the
Placement Agent may reasonably require, and the Company shall have furnished to
such counsel such documents as it requests to enable it to pass upon such
matters.
 
(g) No FINRA Objection. The Placement Agent shall not have received any
unresolved objection from the FINRA as to the fairness and reasonableness of the
amount of compensation allowable or payable to the Placement Agent in connection
with the issuance and sale of the Securities.
 
 
 
-13-

 
 
(h) Officers’ Certificate. The Placement Agent shall have received on the
Closing Date a certificate, addressed to the Placement Agent and dated the
Closing Date, of the Chief Executive Officer and the Chief Financial Officer of
the Company to the effect that:
 
(i)           each of the representations, warranties and agreements of the
Company contained in this Agreement were true and correct when originally made
and are true and correct in all material respects as of the Closing Date as if
made on each such date (except that those representations and warranties that
address matters only as of a particular date remain true and correct as of each
such date); and the Company has complied with all agreements and satisfied all
the conditions on its part required under this Agreement to be performed or
satisfied at or prior to the Closing Date; and
 
(ii)           there has not been, subsequent to the date of the most recent
audited financial statements included the SEC Documents, any material adverse
change in the financial position or results of operations of the Company, or any
change or development that, singularly or in the aggregate, would involve a
material adverse change or a prospective material adverse change, in or
affecting the condition (financial or otherwise), results of operations,
business, assets or prospects of the Company except as set forth in the SEC
Documents.
 
(i) Purchase Agreement. The Company shall have entered into the Purchase
Agreement with each of the Investors, and such agreement shall be in full force
and effect on the Closing Date.
 
(j) Additional Documents. Prior to the Closing Date, the Company shall have
furnished to the Placement Agent such further information, certificates or
documents as the Placement Agent shall have reasonably requested.
 
All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Placement Agent.
 
If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Placement
Agent by notice to the Company at any time prior to the Closing Date, which
termination shall be without liability on the part of any party to any other
party, except that Section 4, Section 6 and Section 8 hereof shall at all times
be effective and shall survive such termination.
 
6. Indemnification and Contribution.
 
(a) Indemnification of the Placement Agent. The Company agrees to indemnify,
defend and hold harmless the Placement Agent, its affiliates and each of its and
their respective directors, officers, members, employees, representatives and
agents and its affiliates, and each of its and their respective directors,
officers, members, employees, representatives and agents and each person who
controls the Placement Agent within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act, and the successors and assigns of all of
the foregoing persons, from and against any losses, claims, damages, expenses or
liabilities, joint or several, to which such person may become subject, under
the Securities Act, the Exchange Act, or other federal or state statutory law or
regulation, the common law or otherwise (including in settlement of any
litigation if such settlement is effected with the written consent of the
Company), insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon (i) any untrue statement or
alleged untrue statement of a material fact contained in the Private Placement
Documents or any amendment or supplement thereto, or in any materials or
information provided to Investors or Potential Investors by, or with the
approval of, the Company in connection with the marketing of the offering of the
Common Stock, including any roadshow or investor presentations made to Investors
or Potential Investors by the Company (whether in person or electronically) or
arise out of or are based upon the omission or alleged omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein not misleading, and will reimburse the Placement Agent for
any legal or other expenses reasonably incurred by it in connection with
investigating or defending against such loss, claim, damage, liability, expense
or action; or (ii) in whole or in part upon any inaccuracy in the
representations and warranties of the Company contained herein; or (iii) in
whole or in part upon any failure of the Company to perform its obligations
hereunder or under law.
 
 
 
-14-

 
 
(b) Notice and Procedures. If any action, suit or proceeding (each, a
“Proceeding”) is brought against a person (an “Indemnified Party”) in respect of
which indemnity may be sought against the Company or the Placement Agent (as
applicable, the “Indemnifying Party”) pursuant to subsections (a) or (b) above,
respectively, of this Section 6, such Indemnified Party shall promptly notify
such Indemnifying Party in writing of the institution of such Proceeding and
such Indemnifying Party shall assume the defense of such Proceeding, including
the employment of counsel reasonably satisfactory to such Indemnified Party and
payment of all fees and expenses; provided, however, that the omission to so
notify such Indemnifying Party shall not relieve such Indemnifying Party from
any liability which such Indemnifying Party may have to any Indemnified Party or
otherwise, except to the extent the Indemnifying Party has been materially
prejudiced by such failure; and provided, further, that the failure to notify
the Indemnifying Party shall not relieve it from any liability that it may have
to an Indemnified Party otherwise than under subsection (a) or (b) above. The
Indemnified Party or parties shall have the right to employ its or their own
counsel in any such case, but the fees and expenses of such counsel shall be at
the expense of such Indemnified Party or parties unless (i) the employment of
such counsel shall have been authorized in writing by the Indemnifying Party in
connection with the defense of such Proceeding, (ii) the Indemnifying Party
shall not have, within a reasonable period of time in light of the
circumstances, employed counsel to defend such Proceeding or (iii) such
Indemnified Party or parties shall have reasonably concluded upon written advice
of counsel that there may be one or more legal defenses available to it or them
which are different from, additional to or in conflict with those available to
such Indemnifying Party (in which case such Indemnifying Party shall not have
the right to direct that portion of the defense of such Proceeding on behalf of
the Indemnified Party or parties, but such Indemnifying Party or parties may
employ counsel and participate in the defense thereof but the fees and expenses
of such counsel shall be at the expense of the Indemnifying Party), in any of
which events such reasonable fees and expenses shall be borne by such
Indemnifying Party and paid as incurred (it being understood, however, that such
Indemnifying Party shall not be liable for the expenses of more than one
separate counsel (in addition to any local counsel) in any one Proceeding or
series of related Proceedings in the same jurisdiction representing the
Indemnified Parties who are parties to such Proceeding). An Indemnifying Party
shall not be liable for any settlement of any Proceeding effected without its
written consent but, if settled with its written consent, such Indemnifying
Party agrees to indemnify and hold harmless the Indemnified Party or parties
from and against any loss or liability by reason of such settlement.
Notwithstanding the foregoing sentence, if at any time an Indemnified Party
shall have requested an Indemnifying Party to reimburse the Indemnified Party
for fees and expenses of counsel as contemplated by the second sentence of this
Section 6(c), then the Indemnifying Party agrees that it shall be liable for any
settlement of any Proceeding effected without its written consent if (i) such
settlement is entered into more than 60 days after receipt by such Indemnifying
Party of the aforesaid request, (ii) such Indemnifying Party shall not have
fully reimbursed the Indemnified Party in accordance with such request prior to
the date of such settlement and (iii) such Indemnified Party shall have given
the Indemnifying Party at least 30 days’ prior notice of its intention to
settle. No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, effect any settlement, compromise or consent to the entry of
judgment in any pending or threatened Proceeding in respect of which any
Indemnified Party is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such Proceeding and does not include an admission
of fault or culpability or a failure to act by or on behalf of such Indemnified
Party.
 
(c) Contribution. If the indemnification provided for in this Section 6 is
unavailable to an Indemnified Party under subsections (a) or (b) of this
Section 6 or insufficient to hold an Indemnified Party harmless in respect of
any losses, claims, damages, liabilities or expenses referred to therein, then
each applicable Indemnifying Party, in lieu of indemnifying such Indemnified
Party, shall contribute to the amount paid or payable by such Indemnified Party
as a result of the losses, claims, damages, liabilities or expenses referred to
in subsections (a) or (b) above, (i) in such proportion as is appropriate to
reflect the relative benefits received by the Indemnifying Party or parties on
the one hand and the Indemnified Party or parties on the other hand from the
offering of the Securities or (ii) if the allocation provided by clause (i)
above is not permitted by applicable law, in such proportion as is appropriate
to reflect not only the relative benefits referred to in clause (i) above but
also the relative fault of the Indemnifying Party or parties on the one hand and
the Indemnified Party or parties on the other hand in connection with the
statements or omissions that resulted in such losses, claims, damages,
liabilities or expenses, as well as any other relevant equitable considerations.
The relative benefits received by the Company on the one hand and the Placement
Agent on the other hand shall be deemed to be in the same respective proportions
as the total net proceeds from the offering of the Preferred Stock (before
deducting expenses) received by the Company
 
 
 
-15-

 
 
bear to the Agency Fee received by the Placement Agent. The relative fault of
the Company on the one hand and the Placement Agent on the other hand shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company, on the one hand,
or by the Placement Agent, on the other hand, and the parties’ relevant intent,
knowledge, access to information and opportunity to correct or prevent such
untrue statement, omission, act or failure to act; provided that the parties
hereto agree that the Placement Agent provided no written information to the
Company for use in the Private Placement Documents.
 
(d) Allocation. The Company and the Placement Agent agree that it would not be
just and equitable if contribution pursuant to subsection (d) above were to be
determined by pro rata allocation or by any other method of allocation which
does not take into account the equitable considerations referred to in the first
sentence of subsection (d) above. Notwithstanding the provisions of this Section
6(e), the Placement Agent shall not be required to contribute any amount in
excess of the total Agency Fee received by the Placement Agent in accordance
with Section 1(b) less the amount of any damages which the Placement Agent has
otherwise paid or become liable to pay by reason of any untrue or alleged untrue
statement, omission or alleged omission, act or alleged act or failure to act or
alleged failure to act. No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The remedies provided for in this Section 6 are not exclusive
and shall not limit any rights or remedies which may otherwise be available to
any Indemnified Party at law or in equity.
 
(e) Representations and Agreements to Survive Delivery. The obligations of the
Company and the Placement Agent under this Section 6 shall be in addition to any
liability which the Company and the Placement Agent may otherwise have. The
indemnity and contribution agreements contained in this Section 6 and the
covenants, agreements, warranties and representations of the Company contained
in this Agreement shall remain operative and in full force and effect regardless
of (i) any termination of this Agreement, (ii) any investigation made by or on
behalf of the Placement Agent, any person who controls the Placement Agent
within the meaning of either Section 15 of the Securities Act or Section 20 of
the Exchange Act or any affiliate of the Placement Agent, or by or on behalf of
the Company, its directors or officers or any person who controls the Company
within the meaning of either Section 15 of the Securities Act or Section 20 of
the Exchange Act, and (iii) the issuance and delivery of the Preferred Stock.
The Company and the Placement Agent agree promptly to notify each other of the
commencement of any Proceeding against it and, in the case of the Company,
against any of the Company’s officers or directors in connection with the
issuance and sale of the Securities, or in connection with the Private Placement
Documents.
 
7. Termination. The Placement Agent shall have the right to terminate this
Agreement by giving notice as hereinafter specified at any time at or prior to
the Closing Date, without liability on the part of the Placement Agent to the
Company, if (i) prior to delivery and payment for the Preferred Stock (A)
trading in securities generally shall have been suspended on or by the New York
Stock Exchange, the NYSE MKT, the NASDAQ Global Market, the NASDAQ Capital
Market or in the over-the-counter markets, (B) trading in the Common Stock of
the Company shall have been suspended on any exchange or in the over-the-counter
market or by the Commission, or (C) a general moratorium on commercial banking
activities shall have been declared by federal or New York state authorities or
a material disruption shall have occurred in commercial banking or securities
settlement or clearance services in the United States, (D) there shall have
occurred any outbreak or material escalation of hostilities or acts of terrorism
involving the United States or there shall have been a declaration by the United
States of a national emergency or war, or (E) there shall have occurred any
other calamity or crisis or any material change in general economic, political
or financial conditions in the United States or elsewhere, if the effect of any
such event specified in clause (D) or (E), in the reasonable judgment of the
Placement Agent, is material and adverse and makes it impractical or inadvisable
to proceed with the completion of the sale of and payment for the Preferred
Stock on the Closing Date on the terms and in the manner contemplated by this
Agreement and the Private Placement Documents, (ii) since the time of execution
of this Agreement or the earlier respective dates as of which information is
given in the Private Placement Documents, there has been any Material Adverse
Effect, (iii) the Company shall have failed, refused or been unable to comply
with the material terms or perform any material agreement or obligation of this
Agreement or the Purchase Agreement, other than by reason of a default by the
Placement Agent, or (iv) any condition of the Placement Agent’s obligations
hereunder is not fulfilled. This Agreement may be terminated by any party if the
Closing does not occur on or before September 30, 2018. Any such termination
shall be without liability of any party to any other party except that the
provisions of Section 4, Section 6, and Section 12 hereof shall at all times be
effective notwithstanding such termination.
 
 
 
-16-

 
 
8. Notices. All statements, requests, notices and agreements hereunder shall be
in writing or by facsimile, and:
 
(a) if to the Placement Agent, shall be delivered or sent by mail or facsimile
transmission as follows:
 
Northland Securities, Inc.
45 South Seventh Street, Suite 2000
Minneapolis, Minnesota 55402
Attention: Investment Banking
 
with a copy (which shall not constitute notice) to:
 
Faegre Baker Daniels LLP
2200 Wells Fargo Center
90 South Seventh Street
Minneapolis, Minnesota 55402
Attention: Jonathan R. Zimmerman
Facsimile No.: (612) 766-1600
 
(b) if to the Company shall be delivered or sent by mail or facsimile
transmission to:
 
ImageWare Systems, Inc.
10815 Rancho Bernanrdo Road, Suite 310,
San Diego, California 92127,
Attention: S. James Miller
 
with a copy (which shall not constitute notice) to:
 
Disclosure Law Group, a professional corporation
600 West Broadway, Suite 700
San Diego, California 92101
Attention: Jessica R. Sudweeks
Facsimile: (619) 330-2101
 
Any such statements, requests, notices or agreements shall be effective only
upon receipt. Any party to this Agreement may change such address for notices by
sending to the parties to this Agreement written notice of a new address for
such purpose.
 
9. Persons Entitled to Benefit of Agreement. This Agreement shall inure to the
benefit of and shall be binding upon the Placement Agent, the Company, and their
respective successors and assigns. Nothing expressed or mentioned in this
Agreement is intended or shall be construed to give any person other than the
persons mentioned in the preceding sentence any legal or equitable right, remedy
or claim under or in respect of this Agreement, or any provisions herein
contained, this Agreement and all conditions and provisions hereof being
intended to be and being for the sole and exclusive benefit of such persons and
for the benefit of no other person, except that (i) the representations,
warranties, covenants, agreements and indemnities of the Company contained in
this Agreement shall also be for the benefit of the controlling persons,
officers and directors referred to in Section 6(a) hereof and the indemnities of
the Placement Agent shall also be for the benefit of the controlling persons,
officers and directors referred to in Section 6(b) hereof; and (ii) the
Investors are relying on the representations, warranties, covenants and
agreements made by the Company under, and are intended third party beneficiaries
of, this Agreement. The term “successors and assigns” as herein used shall not
include any purchaser of the Securities by reason merely of such purchase.
 
 
 
-17-

 
 
10. Governing Law; Submission to Jurisdiction. This Agreement shall be governed
by, and construed in accordance with, the laws of the State of New York, without
giving effect to the conflicts of laws provisions thereof. Except as set forth
below, no Proceeding may be commenced, prosecuted or continued in any court
other than the courts of State of New York located in the City and County of New
York or the United States District Court for the Southern District of New York,
which courts shall have jurisdiction over the adjudication of such matters, and
the parties hereby consent to the jurisdiction of such courts and personal
service with respect thereto. The Company hereby consents to personal
jurisdiction, service and venue in any court in which any Proceeding arising out
of or in any way relating to this Agreement is brought by any third party
against the Placement Agent. All parties hereby waive all right to trial by jury
in any Proceeding (whether based upon contract, tort or otherwise) in any way
arising out of or relating to this Agreement. All parties agree that a final
judgment in any such Proceeding brought in any such court shall be conclusive
and binding upon each party and may be enforced in any other courts in the
jurisdiction of which a party is or may be subject, by suit upon such judgment.
 
11. No Fiduciary Relationship. The Company hereby acknowledges and agrees that:
 
(a) No Other Relationship. The Placement Agent has been retained solely to act
as the exclusive placement agent in connection with the offering of the
Company’s securities. The Company further acknowledges that the Placement Agent
is acting pursuant to a contractual relationship created solely by this
Agreement entered into on an arm’s-length basis and in no event do the parties
intend that the Placement Agent act or be responsible as a fiduciary to the
Company, its management, stockholders, creditors or any other person in
connection with any activity that the Placement Agent may undertake or has
undertaken in furtherance of the offering of the Company’s securities, either
before or after the date hereof, irrespective of whether the Placement Agent has
advised or is advising the Company on other matters. The Placement Agent hereby
expressly disclaims any fiduciary or similar obligations to the Company, either
in connection with the transactions contemplated by this Agreement or any
matters leading up to such transactions, and the Company hereby confirms its
understanding and agreement to that effect.
 
(b) Arm’s-Length Negotiations. The price and terms of the Securities set forth
in this Agreement was established by the Company following discussions and
arm’s-length negotiations with the Investors and the Placement Agent, and the
Company is capable of evaluating and understanding, and understands and accepts,
the terms, risks and conditions of the transactions contemplated by this
Agreement.
 
(c) Absence of Obligation to Disclose. The Company has been advised that the
Placement Agent and its affiliates are engaged in a broad range of transactions
which may involve interests that differ from those of the Company and that the
Placement Agent does not have any obligation to disclose such interests or
transactions to the Company by virtue of any fiduciary, advisory or agency
relationship.
 
(d) Waiver. The Company hereby waives and releases, to the fullest extent
permitted by law, any claims that the Company may have against the Placement
Agent with respect to any breach or alleged breach of any fiduciary or similar
duty to the Company in connection with the transactions contemplated by this
Agreement or any matters leading up to such transactions and agrees that the
Placement Agent shall have no liability (whether direct or indirect) to the
Company in respect of such a fiduciary duty claim to any person asserting a
fiduciary duty claim on behalf of the Company, including stockholders, employees
or creditors of the Company.
 
12. Headings. The Section headings in this Agreement have been inserted as a
matter of convenience of reference and are not a part of this Agreement.
 
13. Amendments and Waivers. No supplement, modification or waiver of this
Agreement shall be binding unless executed in writing by the party to be bound
thereby. The failure of a party to exercise any right or remedy shall not be
deemed or constitute a waiver of such right or remedy in the future. No waiver
of any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provision hereof (regardless of whether similar), nor shall
any such waiver constitute a continuing waiver unless otherwise expressly
provided.
 
 
 
-18-

 
 
14. Counterparts. This Agreement may be executed in one or more counterparts
and, if executed in more than one counterpart, the executed counterparts shall
each be deemed to be an original and all such counterparts shall together
constitute one and the same instrument. Delivery of an executed counterpart by
facsimile or portable document format (.pdf) shall be effective as delivery of a
manually executed counterpart thereof.
 
15. Research Analyst Independence. The Company acknowledges that the Placement
Agent’s research analysts and research departments are required to be
independent from its investment banking division and are subject to certain
regulations and internal policies, and that the Placement Agent’s research
analysts may hold views and make statements or investment recommendations and/or
publish research reports with respect to the Company and/or the offering that
differ from the views of their investment banking division. The Company hereby
waives and releases, to the fullest extent permitted by law, any claims that the
Company may have against the Placement Agent with respect to any conflict of
interest that may arise from the fact that the views expressed by its
independent research analysts and research department may be different from or
inconsistent with the views or advice communicated to the Company by the
Placement Agent’s investment banking division. The Company acknowledges that the
Placement Agent is a full service securities firm and as such from time to time,
subject to applicable securities laws, rules and regulations, may effect
transactions for its own account or the account of its customers and hold long
or short positions in debt or equity securities of the Company; provided,
however, that nothing in this Section 16 shall relieve the Placement Agent of
any responsibility or liability it may otherwise bear in connection with
activities in violation of applicable securities laws, rules or regulations.
 
16. Entire Agreement. This Agreement constitutes the entire agreement of the
parties to this Agreement with respect to the Company’s offering, issuance and
sale of the Securities, and supersedes all prior written or oral and all
contemporaneous oral agreements, understandings and negotiations with respect to
the subject matter hereof.
 
17. Partial Unenforceability. The invalidity or unenforceability of any section,
paragraph, clause or provision of this Agreement shall not affect the validity
or enforceability of any other section, paragraph, clause or provision hereof.
If any section, paragraph, clause or provision of this Agreement is for any
reason determined to be invalid or unenforceable, there shall be deemed to be
made such minor changes (and only such minor changes) as are necessary to make
it valid and enforceable.
 
18. Effectiveness. This Agreement shall become effective upon the execution and
delivery hereof by the parties hereto.
 
[Signature page follows.]
 
-19-

 
 
If the foregoing is in accordance with your understanding of the agreement
between the Company and the Placement Agent, kindly indicate your acceptance in
the space provided for that purpose below.
 
 
 
 
 
 
 
 
Very truly yours,
 
 
 
 
 
IMAGEWARE SYSTEMS, INC.
 
 
 
 
 
By:
 
s/ Wayne Wetherell
 
 
 
Name: Wayne Wetherell
 
 
 
Title: Chief Financial Officer
Accepted as of
 
 
the date first above written:
 
 
 
 
 
 
NORTHLAND SECURITIES, INC.
 
 
By:   /s/ Shawn D. Messner
        Name: Shawn D. Messner
       Title: Managing Director, Investment Banking
 
 
 
 
 

 
 
-20-
